Citation Nr: 1118776	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  05-21 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from February 1968 to February 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which reopened and denied the Veteran's claim for service connection for a right shoulder disorder.

This case was previously before the Board in August 2009.  The Board remanded the claim for corrective notice. 

The reopened claim of entitlement to service connection for a right shoulder disorder is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  An April 1999 Board rating decision denied the Veteran's claim for service connection for a right shoulder disorder.

3.  New evidence associated with the claims file since the April 1999 Board denial contains evidence of a right shoulder disorder and when considered by itself or in connection with evidence previously assembled, it relates to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disorder, and raises a reasonable possibility of substantiating the claim for service connection.



CONCLUSION OF LAW

As evidence received since the Board's April 1999 denial is new and material with respect to the claim for service connection for a right shoulder disorder, the criteria for reopening the claim for service connection for a right shoulder disorder are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

As the decision below grants service connection for tinnitus and reopens the Veteran's claim of service connection for a right shoulder disorder, there is no reason to further discuss the impact of the VCAA on this aspect of the matter, as any notice defect or assistance omission is harmless.

New and Material Evidence

In an April 1999 decision, the Board denied the Veteran's claim for service connection for a right shoulder disorder based on a finding that the evidence failed to show any current diagnosis of a right shoulder disorder.  

This Board action represents the last final decision on any basis as to the issue of entitlement to service connection for a right shoulder disorder.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; Evans v. Brown, 9 Vet. App. 273 (1996).

The Veteran attempted to reopen his claim for service connection for a right shoulder disorder in February 2004.  This appeal arises from the RO's May 2004 decision which reopened and denied the Veteran's claim for service connection.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the April 1999 Board decision includes statements from the Veteran and his representative; a February 2005 VA joints examination report; VA radiology reports from February 1995 to August 1996; and VA treatment records from March 1995 to February 1998 and June 1999 to April 2005.  The evidence contains a diagnosis of right AC arthrosis/impingement/GH arthritis.

This evidence is "new" in that it was not previously before agency decision makers at the time of the April 1999 decision, and is not cumulative or duplicative of evidence previously considered.  This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, i.e., a current right shoulder disorder.  Consequently, this evidence raises a reasonable possibility of substantiating the Veteran's claim for service connection for a right shoulder disorder.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a right shoulder disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

New and material evidence to reopen the claim for service connection for a right shoulder disorder has been received, to this extent, the appeal is granted.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this appeal.

The Veteran contends that his right shoulder disorder is related to an in-service injury.  A March 1969 clinical note in the Veteran's service medical records reports a diagnosis of tendonitis of rotator cuff muscles.  There was no indication whether this condition was on the Veteran's right or left side.  The Veteran's December 1969 separation examination noted no findings pertaining to either of the Veteran's shoulders.

In a February 2005 VA joints examination report, the Veteran stated he was receiving worker's compensation payments for a back injury and left shoulder injury which he suffered in May 2003.  In a November 2004 VA progress note, the Veteran stated he was receiving payments from the Social Security Administration.  Those records have not been obtained by VA, and it is unclear if and for what reason the Veteran is receiving Social Security disability payments.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that the RO should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The Veteran's service treatment records show that he had a diagnosis of tendonitis of rotator cuff muscles; however, the record did not indicate whether this condition was on the Veteran's right or left side.  Given the current diagnosis of a right shoulder disorder, he should be afforded a VA examination to determine the etiology of the right shoulder disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Social Security Administration and request copies of the administrative decision and all medical records considered in the Veteran's claim for SSA disability benefit (and any subsequent disability determination evaluations).  All records obtained should be associated with the claims file.  If any records are unavailable, a note to that effect should be placed in the claims file, and the Veteran and his representative so advised in writing.

2.  Thereafter, schedule the Veteran for a VA examination to determine the likely etiology of his claimed right shoulder disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on the results of the examination, and after review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disorder was incurred as a result of active service.  The examiner should also specifically address the in-service injury and respond to the Veteran's assertion that he has had right shoulder pain since service.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Thereafter, readjudicate the Veteran's claim for service connection for a right shoulder disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
D. BREDEHORST 
Acting Veterans Law Judge,
Board of Veterans' Appeals

Department of Veterans Affairs


